Exhibit 8 ELLOMAY CAPITAL LTD. List of Subsidiaries as of December 31, 2011 Name of Subsidiary Percentage of Ownership Jurisdiction of Incorporation Ellomay Clean Energy Ltd. 100% Israel Ellomay Clean Energy LP 100% Israel Ellomay Luxemburg Holdings S.àr.l. 100% Luxemburg Ellomay PV One S.r.l. 100%1 Italy Ellomay PV Two S.r.l. 100%1 Italy Ellomay PV Five S.r.l. 100%1 Italy Ellomay PV Six S.r.l. 100%1 Italy Energy Resources Galatina S.r.l. 100%1 Italy Pedale S.r.l. 100%1 Italy Luma Solar S.r.l. 100%1 Italy Murgia Solar S.r.l. 100%1 Italy 1. Held by Ellomay Luxemburg Holdings S.àr.l.
